Citation Nr: 0500494	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-22 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture and removal of sesamoid bone of the left foot, 
currently evaluated as 0 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
vascular insufficiency, to include varicose veins, of the 
left leg.

4.  Entitlement to service connection for gouty arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; [redacted], 

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1981 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In November 1996, the RO denied entitlement to an 
increased evaluation for the left foot disability.  In June 
2003, the RO declined to reopen claims of entitlement to 
service connection for a low back disorder and for a vascular 
insufficiency.  It also denied entitlement to service 
connection for gouty arthritis.

In February 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge to present testimony on the issues 
on appeal.   At this time, the veteran submitted additional 
evidence, in the form of a statement from his sister, with a 
signed waiver of RO consideration of the evidence.

The Board also notes that in April 2004, the veteran 
submitted a statement indicating his wish to file a claim for 
loss of feeling and mobility in his left foot and leg, 
purportedly due to being refused treatment by a VA facility's 
emergency room in February 2004.  The RO should address this 
claim accordingly. 

The Board finds that more development is warranted for the 
issues of an increased evaluation for a left foot disability 
and service connection for gouty arthritis.  Therefore, those 
issues are addressed in the remand portion of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  In November 1996, the RO declined to reopen the veteran's 
claim for service connection for a low back disability based 
on a finding of no new and material evidence and denied the 
veteran's claim for service connection for a vascular 
insufficiency.  The veteran did not appeal that decision.

2.  Evidence received since the November 1996 rating decision 
regarding the low back disability claim is cumulative and 
redundant of the evidence of record.

3.  Evidence received since the November 1996 rating decision 
regarding the vascular insufficiency claim does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1996 rating decision, declining to reopen 
the claim of service connection for a low back disability and 
denying the claim for service connection for a vascular 
insufficiency, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. 
§ 20.1103 (2004).

2.  New and material evidence has not been submitted; the 
claim of entitlement to service connection for a low back 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

3.  New and material evidence has not been submitted; the 
claim of entitlement to service connection for a vascular 
insufficiency is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
addition, the Court held that a notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must accomplish 
the following: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In the present case, the new and material evidence claims 
arise from attempts to reopen claims for service connection 
for a low back disability and a vascular insufficiency.  In 
this context, the Board notes that a substantially complete 
application for both claims was received in March 2003.  In 
March and May 2003, prior to its adjudication of these 
claims, the AOJ provided notice to the claimant regarding the 
VA's duties to notify and to assist.  Specifically, the AOJ 
notified the claimant of information and evidence necessary 
to qualify as new and material evidence sufficient to reopen 
the claims; information and evidence that VA would seek to 
provide; and information and evidence that the claimant was 
expected to provide.  While the claimant was not instructed 
to "submit any evidence in his possession that pertains to 
the claim," he was advised to notify VA of any information 
or evidence he wish VA to retrieve for him.  Thus, the Board 
finds that the content and timing of the March and May 2003 
notices comport with the requirements of § 5103(a) and 
§ 3.159(b).

The Board also finds that VA has done everything reasonably 
possible to assist the veteran with respect to his new and 
material evidence claims.  In a claim to reopen, such as the 
low back disability and vascular insufficiency claims in this 
case, VA's responsibility extends to requesting evidence from 
any new source identified by the claimant, and if that 
evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  See, e.g., 
VBA Fast Letter 01-13 (February 5, 2001).  VA does not have a 
duty to provide the veteran a VA examination if the claim is 
not reopened.  The VCAA explicitly stated that, regardless of 
any assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  38 
U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 
3.159(c)(4)(C)(iii) (2004).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate his claims.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claims, an examination is not required.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and assist the veteran at every stage of adjudicating 
these new and material evidence claims.

New & Material Evidence - Service Connection for a Low Back 
Disability
 
Service connection may be established for disability 
resulting from injury or disease incurred in active military 
service or for a preexisting injury or disease that was 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
a disease diagnosed after discharge from military service, 
when the evidence establishes that the disease was incurred 
in active military service.  38 C.F.R. § 3.303(d).  Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The veteran contends he is entitled to service connection for 
a low back disability as a result of a falling injury during 
service.  By rating decision in August 1995, the RO denied 
the veteran's claim on the basis that a back disorder had not 
been related directly or secondarily to his service.  The RO 
cited an acute injury to his back after service as the cause 
of his current disorder.  The evidence of record at that time 
consisted of the veteran's service medical records which were 
negative for any diagnosis of a back disorder; post-service 
clinical records documenting treatment for back pain, to 
include back surgery; and a May 1995 VA spine examination 
relating the pain to an acute, post-service episode.  The 
veteran did not appeal the RO's decision.

In April 1996, the veteran attempted to reopen his claim for 
service connection by submitting VA outpatient clinical 
records documenting then-current treatment for back pain.  
The RO denied the claim in November 1996, based on a lack of 
new and material evidence.  The veteran did not appeal that 
decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
Thus, the November 1996 rating decision is final on the issue 
of the low back disability, and new and material evidence is 
required to reopen the claim.
The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  That amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Having been received after that date, in 
March 2003, the amendment is applicable.

Under the amended standard, "new" evidence is existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spaulding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The veteran attempted to reopen again in March 2003, by 
submitting additional outpatient records, a June 1996 VA 
spine examination, and a personal statement about the in-
service injury.  The RO denied for no new and material 
evidence in June 2003, which the veteran timely appealed.  

Since the last final disallowance, and specifically in 
February 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge for a personal hearing.  He 
testified to the details surrounding the in-service accident.  
He also testified to experiencing no trauma after service, 
but rather an acute exacerbation of his already painful back 
disorder.  Additionally, the veteran submitted a statement 
from his sister who indicated that the veteran relayed to her 
at the time of his in-service injury the magnitude of his 
back pain.  
 
The Board finds this new evidence is cumulative and redundant 
of evidence already in the record as of the last final 
disallowance.  In May 1995, the veteran underwent a VA spine 
examination, offering a history of the in-service fall and 
injury to his left foot and leg, and attributing his back 
pain to that event.  At the time of the exam, he was 
recovering from a March 1995 back surgery to repair a 
herniated disc found after an acute episode while driving.  
During his June 1996 VA spine examination, the veteran again 
indicated that his lower back complaints initially began on 
active duty with the fall that injured his left foot and leg.  
He also indicated that there had been a continuity of 
symptoms since service, with one acute episode in 1995 which 
led to back surgery.  The statements of the veteran during 
his February 2004 hearing merely restate these earlier 
expressed contentions.  Furthermore, the statement by his 
sister serves only to confirm what was already of record, 
mainly that the veteran expressed experiencing back pain as a 
result of a fall while in service.  As this evidence is 
cumulative and redundant of evidence already of record at the 
time of the November 1996 denial, no new and material 
evidence has been submitted.  The claim is not reopened.

New & Material Evidence - Service Connection for a Vascular 
Insufficiency 

By rating decision in November 1996, the RO denied the 
veteran's original claim for service connection for a 
vascular insufficiency on the basis that there was no 
evidence relating the condition to his service.  The evidence 
of record at that time consisted of the veteran's service 
medical records which were negative for diagnosis of a 
vascular disability; a June 1996 VA veins examination 
providing no opinion as to etiology; and VA outpatient 
clinical records.  The veteran did not appeal the RO's 
decision; therefore, the November 1996 rating decision is 
final as to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  New and material evidence is required to reopen 
the claim.  38 U.S.C.A. § 5108.

In March 2003, the veteran attempted to reopen his claim by 
submitting VA outpatient treatment records documenting then-
current treatment for a vascular insufficiency.  Given the 
date of the application, the amended law regarding new and 
material evidence as outlined above applies.  The RO denied 
the claim to reopen for a lack of new and material evidence 
by rating decision in June 2003, which the veteran timely 
appealed.

Since the last final disallowance, during his February 2004 
hearing, the veteran has testified that he had a blood clot 
during the September 1988 surgery on his foot during service, 
at which time the vascular disability surfaced.  This is new 
information, in that it had not been submitted previously to 
agency decisionmakers.  It can also be considered material, 
in that it relates to an unestablished fact necessary to 
substantiate the claim, particularly an in-service 
incurrence.  However, complete service medical records are in 
the claims folder and extensively document the September 1988 
surgery.  The records do not confirm the existence of a blood 
clot at that time or at any other time during service.  In 
fact, the veteran's vascular status was noted to be stable 
during and after his surgery.  Based on the evidence already 
of record, the veteran's unsubstantiated allegation that he 
had a blood clot during surgery does not raise a reasonable 
possibility of substantiating the claim, as required by the 
applicable new and material evidence standard. 

As the preponderance of the evidence is against the veteran's 
claim to reopen, the benefit of the doubt provision does not 
apply.  The claim for service connection for a vascular 
deficiency is not reopened.






	(CONTINUED ON NEXT PAGE)
ORDER

As new and material evidence has not been received, the claim 
of entitlement to service connection for a low back 
disability is not reopened.

As new and material evidence has not been received, the claim 
of entitlement to service connection for a vascular 
insufficiency is not reopened.


REMAND

As a preliminary matter, in his February 2004 hearing before 
the undersigned Acting Veterans Law Judge, the veteran 
testified that he has received Social Security Administration 
(SSA) disability benefits since November 2003, due to the 
disorders on which the current appeal is based.  The U.S. 
Court of Appeals for Veterans Claims has held that, where VA 
has notice that the veteran is receiving disability benefits 
from the Social Security Administration (SSA), and that 
records from that agency may be relevant, VA has a duty to 
acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Furthermore, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), emphasizes the need for VA to obtain records from 
other Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002).  Under the circumstances presented here, 
the RO should request the veteran's SSA medical records. 

With regard to the claim for an increased evaluation for the 
left foot disability, the Board notes that the veteran has 
indicated his condition has worsened since his June 2003 VA 
foot examination.  In particular, he stated that the pain has 
increased, he experiences numbness in the foot, and he has a 
tender scar.  Based on this, the Board finds that a 
contemporaneous and thorough VA foot examination would assist 
the Board in clarifying the severity of his disability.  

The Board also observes that the June 2003 VA foot 
examination of record indicates that the veteran has many 
disorders associated with the service-connected left foot.  
It is unclear to the Board, however, whether these disorders 
are a manifestation of, or are proximately due to, the 
original injury, or if they are unrelated to the service-
connected disability.  In this regard, further clarification 
by the examining physician is necessary.

Concerning the claim for service connection for gouty 
arthritis, the veteran's service medical records indicate 
that in October 1988, after the veteran's foot surgery, his 
podiatrist stated that upon pathological examination of the 
bone that was removed from his foot, a question of gouty 
arthritis was raised and should be monitored.  Additionally, 
the veteran's current outpatient clinical records indicate 
that he is undergoing treatment for gouty arthritis.  There 
is no medical opinion, however, as to whether it is related 
to his in-service foot surgery.  The RO should obtain a 
medical opinion on this issue. 

Since it is necessary to remand these claims for the reasons 
stated above, the Board also observes that the veteran has 
had regular treatment at the West Palm Beach VA Medical 
Center.  The latest records are dated in June 2003.  The RO 
is requested to ensure that the claims folder contains all 
current treatment records.

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  Tell the veteran to send to VA copies 
of all evidence in his possession that is 
relevant to these claims.

2.  Obtain copies of all VA medical records 
not currently associated with the claims 
folder, to include inpatient and outpatient 
clinical records from the West Palm Beach VA 
Medical Center, dated from June 2003 to the 
present.

3.  Contact the Social Security 
Administration for the purpose of obtaining a 
copy of the decision and all medical records 
relied upon in conjunction with the veteran's 
claim for SSA disability benefits.  Any 
attempts to obtain records, which are 
ultimately unsuccessful, should be documented 
in the claims folder.

4.  After receiving the above evidence, to 
the extent available, schedule the veteran 
for a VA foot examination.  The claims folder 
should be made available to the examiner for 
review in conjunction with the examination, 
and the examiner should acknowledge such 
review in the examination report.  All tests 
and studies deemed necessary should be 
completed.   On the basis of the current 
examination findings and information 
contained in the claims folder, the examiner 
is requested to render an opinion as to the 
following:

a)  whether it is at least as likely as 
not that any foot disorders diagnosed 
are manifestations of, or proximately 
due to, his service-connected residuals 
of a fracture and removal of the 
sesamoid bone of the left foot. 

b)  whether it is at least as likely as 
not that any gouty arthritis diagnosed 
is related to the veteran's service-
connected left foot disability.  
Attention is invited to the October 1988 
medial opinion in the service medical 
records folder in the claims file. 

The examiner should explain the rationale for 
any opinion expressed.

5.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


